Citation Nr: 1342719	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO reopened and granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from November 9, 2010.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2013.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The issue of entitlement to service connection for tinnitus has been raised by the record, inasmuch as there is a notation of a pending August 2013 claim in VBMS.  Nevertheless, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in January 2011 in connection with his claim.  Thereafter, the Veteran alleged that his hearing loss had increased in severity.  See, e.g., August 2012 written statement.  In addition, the results of a December 2012 private audiological examination authorized by VA indicate that the Veteran's hearing loss may have increased in severity since the VA examination.  Based on review of these submissions, the Board finds that a VA examination is necessary to ascertain the current severity of the Veteran's bilateral hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (when claimant asserts severity of a disability has increased since most recent rating examination, additional examination is appropriate).  This additional examination will also allow a VA audiologist to fully describe the functional effects caused by the hearing disability in his or her final report, an element that was lacking in the January 2011 VA examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Parenthetically, the Board notes that the December 2012 private examination report is not adequate for rating purposes.  In particular, speech discrimination testing was not conducted using the Maryland CNC test, as required under 38 C.F.R. § 4.85(a) (2013).  Instead, the examination report specifically shows that the NU-6 lists were used.  Thus, this is not a case in which clarification of the report is required; the report itself reflects that it is not in compliance with 38 C.F.R. § 4.85(a).

On the other hand, the record also contains an August 2010 private audiological examination from a different provider, which was conducted shortly before the filing of the Veteran's November 2010 claim.  On review, it is unclear if speech discrimination testing was conducted using the Maryland CNC test.  Thus, while the case is on remand, the RO/AMC should attempt to obtain clarification.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (noting that when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed); 38 C.F.R. § 4.2.

In addition, the Veteran reported that he received all his treatment through VA during the Board hearing, and VA treatment records are current through August 2011.  As such, updated pertinent records, if any, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any pertinent and outstanding treatment records from the VAMC Houston (to include the Conroe CBOC) dated from August 2011 to the present.

2.  The RO/AMC should attempt to clarify whether the Veteran's private audiologist at Texas Ear, Nose, and Throat Specialists used the Maryland CNC test during the August 2010 audiological examination.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should also discuss the effect of the Veteran's hearing loss on his daily activities and occupational functioning. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

